Citation Nr: 1756481	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  14-07 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to higher initial disability ratings for melanoderma, currently evaluated as 0 percent (noncompensable) disabling for the period prior to January 14, 2011, and as 10 percent disability for the period from January 14, 2011.

2.  Entitlement to higher initial disability ratings for hemorrhoids, currently evaluated as 0 percent (noncompensable) disabling for the period prior to January 14, 2011, and as 10 percent disability for the period from January 14, 2011.

3.  Entitlement to higher initial disability ratings for migraines, currently evaluated as 0 percent (noncompensable) disabling for the period prior to January 14, 2011, and as 10 percent disability for the period from January 14, 2011.

4.  Entitlement to a higher initial disability rating for post-traumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from January 2007 to May 2010.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision of the RO that, in pertinent part, granted service connection for melanoderma, for hemorrhoids, and for migraines-each evaluated as 0 percent (noncompensable) disabling; and granted service connection for PTSD evaluated as 30 percent disabling-each award effective from the day following the date of discharge in May 2010.  The Veteran timely appealed for higher initial ratings.

In September 2012, the RO increased the disability evaluations to 10 percent each for melanoderma and for hemorrhoids and for migraines, effective January 14, 2011; and denied a higher initial disability rating for PTSD.  Because higher evaluations are available for melanoderma and for hemorrhoids and for migraines, and the Veteran is presumed to seek the maximum available benefit for a disability, each of the claims remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In March 2017, the Veteran testified during a hearing before the undersigned at the RO.

The Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran continues to work intermittently for a temporary agency.  While the Veteran has indicated that she is unable to perform some former work activities due to her service-connected disabilities, she has not alleged that her service-connected disabilities prevent her from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


REMAND

In evaluating the Veteran's requests for higher disability ratings, the Board has reviewed the medical evidence of record.

The Veteran contends that her service-connected melanoderma, hemorrhoids, migraines, and PTSD are more severe than currently rated and warrant higher disability ratings.  
   
In this case, the Veteran was last afforded VA examinations to evaluate the severity of each of the service-connected disabilities either in July 2012 or in August 2012.

The July 2012 VA examination report reflects PTSD symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, and disturbances of motivation and mood.  The Veteran also reported trouble concentrating.

The August 2012 VA examination reports reflect that the Veteran's skin condition was active and affected at least five percent, but less than twenty percent of total body-i.e., primarily on the back of neck; that signs and symptoms of hemorrhoids, both internal and external, were mild or moderate with persistent bleeding and pruritus ani; and that the Veteran had characteristic prostrating migraines more frequently than once per month, which impact her ability to work.

Since then, the Veteran has described a worsening of each disability.  In March 2017, she testified that the melanoderma affected both arms and both legs, and that she applied cream twice daily.  She testified that the hemorrhoids were inflamed and occurred regularly, and were very irritating.  The Veteran also testified that she was given only nine pills for a thirty-day period for migraines, and was afraid of running out of medication.  She estimated that migraines "just start" at least twenty days out of thirty days.

With regard to PTSD, the Veteran testified that she no longer did activities that she used to enjoy; and that her symptoms include sleep impairment, nightmares, social dysfunction, anger, concentration and comprehension difficulties, depression, and suicidal thoughts. 

Under these circumstances, VA cannot rate the service-connected melanoderma, hemorrhoids, migraines, and PTSD without further medical clarification.  Hence, the Veteran is entitled to new VA examinations.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's outstanding VA treatment records, from July 2011 forward; and associate them with the Veteran's claims file. 

2.  Afford the Veteran a VA examination(s), for evaluation of the service-connected melanoderma, hemorrhoids, and migraines.  The entire claims file, to include this REMAND, must be available to the examiner(s). 

All appropriate tests and studies should be conducted.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary for each disability in this case, he or she should clearly explain why that is so.

With regard to hemorrhoids, the examiner should specify:  

(a) Whether the disability is manifested by large or thrombotic hemorrhoids, whether the hemorrhoids are irreducible, whether there is excessive or redundant tissue, or whether there is any indication that the service-connected disability is productive of frequent recurrences;

(b)  Whether there is evidence of current anemia; and

(c)  Whether there is evidence of persistent bleeding with secondary anemia, or with fissures.  

The examiner also should discuss any functional impairment caused by hemorrhoids on the Veteran's ability to work.

With regard to migraines, the examiner should comment on the frequency and duration of prostrating migraines, and comment on their economic impact-to include whether any prolonged attacks produce severe economic inadaptability.  A complete rationale for the opinions expressed must be provided. 

In providing the findings, the examiner should, to the extent possible, distinguish the symptoms attributable to service-connected migraine headaches from those of other neurological or headache-type conditions.  However, if it is not medically possible to do so, the examiner should clearly so state, indicating that the findings are with respect to the Veteran's overall headaches. 

With regard to melanoderma, the examiner should specify all parts of the body affected, and provide estimates of the percentage of the entire body and exposed areas affected.  The examiner should specify whether the melanoderma has required systemic therapy (and if so, its duration and frequency).  The examiner should discuss the functional impairment caused by the Veteran's melanoderma on her ability to work.

3.  Afford the Veteran an appropriate VA examination, for evaluation of the service-connected PTSD.  All appropriate tests should be conducted.  The entire claims file, to include this REMAND, must be available to the examiner. 

All pertinent findings shown on evaluation should be noted in the examination report.  The examiner should, to the extent possible, distinguish symptoms attributable to service-connected PTSD from those of other psychiatric conditions.  However, if it is not medically possible to do so, the examiner should clearly so state, and indicate that the findings are with respect to the Veteran's overall psychiatric impairment. 

The examiner also should interview the Veteran as to her employment and education history, and discuss any functional impairment caused by the Veteran's PTSD on her ability to work.

These specific findings are needed to rate the Veteran's disability in accordance with the rating schedule.  It is important that the examiner furnish the requested data.

4.  After ensuring that the requested actions are completed, re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the appeal to the Board, if otherwise in order.
  
The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
MICHAEL LANE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




